DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 11, drawn to a system for inspection of an automated tape layup system using image data which would be classified in CPC class B29C 70/386. This would require searching in CPC groups of B29C 70/30 through B29C 70/388, as well as US classes 264. 
II. Claims 12-16, 20-26, 29-36, and 38-39, are drawn to method, systems and a medium for contrast-based image analysis for boundary detection classified in CPC class G06T 7/564. This would require searching in CPC groups G06T7/10 through G06T7/50, G06K 9/00, and H04N 5/226, along with searching in US classes 382/190, 382/199.  
Inventions (I) and (II) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct, if they do not overlap in scope and are not obvious variants; and if it is shown that at least one of the subcombinations is separately usable.  In the instant case, subcombination (I) is more broadly directed towards a system for inspection of an automated tape layup system using image data. On the other hand, subcombination (II) is more narrowly directed towards a method and system for contrast-based boundary detection in thermographic image data using a specified series of steps. In accordance with MPEP § 806.05(d):
The inventions are distinct if it can be shown that a combination as claimed:
 (A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and 
(B) the subcombination can be shown to have utility either by itself or in another materially different combination.	
As subcombination (I) is more broadly directed, it could use the algorithm specified by subcombination (II) for image analysis, or alternatively, could use another algorithm entirely for inspection of an automated tape layup system. Likewise, subcombination (II) has utility in of itself, outside of subcombination (I), with respect to contrast-based boundary detection in image data. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the reasons cited above. 

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAHMINA N. ANSARI
Examiner
Art Unit 2666

2665

/ TAHMINA ANSARI /

January 13, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662